Citation Nr: 0623091	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  04-00 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected diabetic retinopathy, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional office (RO) in Wichita, 
Kansas.

Procedural history

The July 2002 rating decision established service connection 
for diabetes mellitus and diabetic retinopathy.  An initial 
rating of 20 percent was assigned for the diabetes mellitus, 
while an initial noncompensable (zero percent) rating was 
assigned for the diabetic neuropathy.  The veteran submitted 
a notice of disagreement (NOD) in October 2002, contending, 
in pertinent part, that he was entitled to higher initial 
ratings for both disabilities.
 
By a May 2003 rating decision, the RO assigned a 10 percent 
rating for the veteran's diabetic retinopathy, effective July 
19, 2001.  In a statement received in July 2003 the veteran 
asserted that he continued to disagree with the rating 
assigned for this disability.

A statement of the case (SOC) was promulgated on the current 
appellate issues in November 2003, and the veteran perfected 
his appeal by filing a VAF 9 [Appeal to the Board] in 
December 2003.

For the reasons detailed below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.



Issues not on appeal

The record reflects that the veteran's October 2002 NOD also 
addressed the denial of service connection for coronary 
artery disease (CAD).  However, service connection was 
subsequently granted for this disability by the May 2003 
rating decision.  The veteran reported in a statement 
received in July 2003 that this grant satisfied his appeal on 
the CAD issue.  See also Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement (NOD) must thereafter be timely 
filed to initiate appellate review of "downstream" issues 
such as the compensation level assigned for the disability or 
the effective date of service connection].  

The record also reflects the veteran submitted a NOD in 
August 2003 to a July 2003 rating decision which denied 
service connection for hypertension and hypothyroidism, as 
well continuing a noncompensable rating assigned for diabetic 
neuropathy of the bilateral lower extremities.  Thereafter, a 
February 2004 rating decision assigned 10 percent ratings for 
diabetic neuropathy of the right lower extremity and diabetic 
neuropathy in the left lower extremity.  Those four issues 
were listed in a June 16, 2004 SOC.  By a VA Form 9 received 
in October 2004, the veteran indicated he only wanted to 
appeal the hypothyroidism claim.  However, as explained in 
letter sent to the veteran later in October 2004, his October 
2004 VA Form 9 could not be accepted as a timely substantive 
appeal because he had had until August 16, 2004, in which to 
submit a substantive appeal.  See 38 U.S.C.A. § 7105 (West 
2005); 38 C.F.R. § 20.302 (2005).  


The Board observes that the matter of the timeliness of 
filing of a substantive appeal is itself an appealable issue.  
See 38 C.F.R. § 19.34 (2005). There is no indication in the 
record that the veteran has initiated such an appeal or has 
otherwise disputed the RO decision that the October 2004 VA 
Form 9 was not timely filed.  Following the RO's October 2004 
letter, no mention was made of the hypothyroidism claim in 
any communication received by or on behalf of the veteran 
until a June 2006 Appellant's Brief submitted by his 
accredited representative.  

To the extent that the June 2006 Appellant's Brief indicates 
that the veteran desires to reopen this claim, the matter is 
referred to the RO for appropriate action.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  In this case, the Board 
finds a remand is required in order to comply with the duty 
to notify.

In pertinent part, the law provides that VA must inform the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  Here, a 
review of the record reflects that even though the veteran 
has been accorded VCAA notification regarding other claims he 
has had with VA, it does not appear he has been provided with 
any such notice regarding the current appellate issues.  

This is of particular significance given the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
that case, the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date disability.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In light of the foregoing, the Board concludes that a remand 
is required to insure the veteran receives adequate 
notification in this case.

The Board observes that the record does not indicate any 
deficiency with respect to the duty to assist.  The veteran 
has not identified the existence of any relevant evidence 
that has not been obtained or requested, he has been accorded 
VA medical examinations which evaluated the severity of both 
disabilities, and has not indicated that either disability 
has increased in severity since the last examination. 

For the reasons stated above, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  A VCAA letter must be provided to the 
veteran which addresses the issues of 
entitlement to an initial rating in 
excess of 20 percent for diabetes 
mellitus and entitlement to an initial 
rating in excess of 10 percent for 
diabetic retinopathy.

2.  After completing any additional 
development and/or notification deemed 
necessary, VBA should readjudicate the 
issues on appeal.  

If the benefits requested on appeal remain denied, the 
veteran and his representative should be furnished a 
Supplemental SOC (SSOC) and be provided with appropriate 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





